Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                          DETAILED ACTION

This action is response to the communication filed on 08/13/2021. Claims 1-7 are pending.   
The IDS filed on 03/18/2022 is considered.

                                               Reasons for allowance
	3. With respect to claims 1, 6 and 7, those constructed and read in view of descriptions provided in the specification (refer to Figure 1; figure 3; figure 4 [0037]-[0041]  and [0027]), as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 

4. The prior art of record (in particular, U.S. 8,005,009 to McKee et al. (hereinafter " McKee'009")) teaches a method for monitoring traffic flow includes assigning a subset of sampling points to a node or unique pair of nodes. The sampling points are determined to be the most likely to monitor data traffic, and preferably all data traffic, associated with the node or node  McKee does not teach claimed features of transmission source MAC addresses are included in the communication feature values (see the specification, figure 4; [0038]-[0039]); acquire communication feature values of communication devices (see specification [0037]);  and determine, for each transmission source MAC address, that a communication device corresponding to the transmission source MAC address is connected to a layer-2 switch whose total value of the number of transmitted and received packets or total value of the number of bytes calculated is the largest (see the specification [0040]-[0041]).             
5. The prior art of record (in particular, U.S. 20130073706 to Iijima et al. (hereinafter " Iijima '009")) teaches the computing device location management unit looks up the MAC learning database and acquires the combination of a packet transmission device name, a packet transmission port number, and a count of aging timer updates described together with the MAC addresses. The computing device location management unit selects a packet transmission device name and a packet transmission port number with the largest count of aging timer updates, and estimates the packet transmission device as the packet transmission device the closest to the computing device (Iijima [0068]-[0069]).  But, Iijima does not teach claimed features of transmission source MAC addresses are included in the communication feature values (see the specification, figure 4; [0038]-[0039]); acquire communication feature values of 
6. The same reasoning applies to claims 6-7 mutatis mutandis.  Accordingly, claims 1-7 are allowed.               
7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusions

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452